UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: January 10, 2012 TIFFANY & CO. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-9494 (Commission File Number) 13-3228013 (I.R.S. Employer Identification No.) 727 Fifth Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(212) 755-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On January 10, 2012, Registrant issued a press release announcing its unaudited sales figures for the period from November 1 to December 31.A copy of the January 10, 2012 press release is attached hereto as Exhibit 99.1 to this Form 8-K. The information in this Current Report on Form 8-K is being furnished pursuant to Item 7.01 Regulation FD Disclosure.In accordance with General Instruction B.2 of Form 8-K, the information in this report shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly stated by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (c)Exhibits 99.1Press Release dated January 10, 2012. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TIFFANY & CO. BY: /s/ Patrick B. Dorsey Patrick B. Dorsey Senior Vice President, Secretary and General Counsel Date:January 10, 2012 2 EXHIBIT INDEX Exhibit No.Description 99.1Press Release dated January 10, 2012.
